741 N.W.2d 513 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Troy L. DAVIS, Defendant-Appellant.
Docket No. 135048. COA No. 277870.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the application for leave to appeal the July 13, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. On remand, the Court of Appeals may, at its option, remand to the trial court for further proceedings, e.g., for factual determinations concerning the reasonable and customary hourly fees paid to experts of the type sought by the defendant, the hourly fees paid to the proposed defense expert by the prosecution in prior cases, and whether the fee cap set in this case effectively precludes the defendant from access to an expert witness. We further ORDER that the trial not occur until the completion of this appeal.
We do not retain jurisdiction.